



COURT OF APPEAL FOR ONTARIO

CITATION:
Polychronopoulos v. Polychronopoulos, 2013
    ONCA 289

DATE: 20130429

DOCKET: C56281

Gillese, Epstein and Lauwers JJ.A.

BETWEEN

Alexander Polychronopoulos

Appellant

and

Drupatee Nalini Polychronopoulos

Respondent

Alexander
    Polychronopoulos, appearing in person

Nadine Waldman, for the respondent

Heard: April 26, 2013

On appeal from the order of the Kevin W. Whitaker of the Superior
    Court of Justice, dated October 25, 2012.

APPEAL BOOK ENDORSEMENT

[1]

The appellant seeks to appeal the order of Whitaker J. granting summary
    judgment and dismissing his application to re-open the financial matters
    arising from the breakdown of his marriage to the respondent.

[2]

We see no basis for interfering with the decision below.  There is no
    genuine issue raised by the appellant.  The parties resolved the matters
    between them by means of final Minutes of Settlement which were incorporated
    into a final court order.  We note that the appellant was represented by legal
    counsel when he entered into the Minutes of Settlement.  Justice Whitaker was
    correct in finding that the appellants application, which attempts to
    relitigate the matrimonial financial matters, had been fully resolved by means
    of the Minutes of Settlement.  As Justice Whitaker found, the respondents
    disclosure had been adequate, prior to the execution of those Minutes.  There
    was no evidence to the contrary before the motion judge.

[3]

We see nothing in the argument that the appellant was unfairly treated
    by being served with a walk-in reply affidavit at the hearing of the motion. 
    That was precisely provided for by order of October 18, 2012.  It was not a
    breach of procedural fairness.

[4]

Costs to the respondent fixed in the amount of $4,200.00, all
    inclusive.  These costs are to be treated as child support for the purposes of
    enforcement by the Family Responsibility Office.


